Exhibit 99.1 IESI-BFC LTD.AND WASTE SERVICES, INC. ANNOUNCE COMPLETION OF SEC REVIEW OF PROXY STATEMENT AND SPECIAL MEETING OF SHAREHOLDERS TO APPROVE MERGER Toronto, Ontario – June 7, 2010 – IESI-BFC Ltd. (“IESI-BFC”) (NYSE, TSX: BIN) and Waste Services, Inc. (“WSI”) (NASDAQ: WSII) today announced that the United States Securities and Exchange Commission (“SEC”) has completed its review of the Proxy Statement/Prospectus for the Special Meeting of WSI’s shareholders for the purpose of approving the proposed merger with IESI-BFC. The
